 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 793 
In the House of Representatives, U. S.,

October 20, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Chemistry Week. 
 
 
Whereas chemistry is a vitally important field of science and technology that has transformed the world and improved the quality of life around the globe; 
Whereas the chemical sciences have created an infrastructure that delivers the foods, fuels, medicines, and materials that are the hallmarks of modern life; 
Whereas the contributions of chemical scientists and engineers are central to technological progress and to the health of many industries, including the chemical, pharmaceutical, electronics, agricultural, automotive, and aerospace industries, and these contributions boost economic growth, create new jobs, and improve health and standards of living; 
Whereas, in order to foster the innovation that will ensure the Nation’s global competitiveness, schools must cultivate the finest scientists, engineers, and technicians from every background and neighborhood, with a particular focus on increasing access to science, technology, engineering, and math education for Latinos, African-Americans, women, and other underrepresented students in these fields; 
Whereas National Chemistry Week was established in 1987 by the American Chemical Society, the world’s largest scientific society, to enhance public appreciation of the chemical sciences and to educate the public, particularly school-age children, about the important role of chemistry in everyday life; 
Whereas 2009 marks the 140th anniversary of Dmitri Mendeleev’s creation of the Periodic Table of the Elements; 
Whereas the theme of National Chemistry Week in 2009, Chemistry—It’s Elemental, was chosen to raise public awareness about the importance of chemistry and the chemical sciences by emphasizing that the elements, forming the basis of the universe, play an integral role in daily life; 
Whereas many common elements, such as copper in electrical wires, neon in lights, sodium in table salt, and aluminum in soda cans, are tangibly present in everyday life; 
Whereas more than 10,000 volunteers from industry, government, and academia will observe National Chemistry Week during the week of October 18, 2009, by conducting hands-on science activities with millions of children in local schools, libraries, and museums; and 
Whereas National Chemistry Week volunteers will help provide resources to science educators across the country, promote community events for recycling common elemental items such as aluminum cans, encourage students to explore creative representations of the elements in the Periodic Table, and generally act as chemistry ambassadors who emphasize the importance and contributions of chemistry to daily life: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that the contributions of chemical scientists and engineers have created new jobs, boosted economic growth, and improved the Nation’s health and standard of living; 
(2)supports the goals and ideals of National Chemistry Week; and 
(3)encourages the people of the United States to observe National Chemistry Week with appropriate recognition, activities, and programs to demonstrate the importance of chemistry to everyday life. 
 
Lorraine C. Miller,Clerk.
